Exhibit 10.24




EMPLOYMENT AGREEMENT




THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of
December 16, 2011 (the “Effective Date”), by and between Health Enhancement
Products, Inc. a Nevada corporation, (the “Company”), and Andrew A. Dahl
(“Employee”).




Recitals:




A.

The Company desires to employ Employee as its President and Chief Executive
Officer and desires to enter into an agreement with Employee setting forth the
terms of that relationship and Employee desires to accept such employment with
the Company on the terms and conditions set forth below.




B.

Employee is in possession of and may come into possession of, or have access to,
Confidential Information (defined below) with respect to the Business (defined
below).




Agreements:




NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties agree as follows:




1.

Term.  Subject to the termination provisions set forth in Section 8 below, the
term of Employee’s employment with the Company under this Agreement shall
commence on the Effective Date and shall continue thereafter for a period of
twelve months from the full execution of this Agreement (the “Initial Term”);
provided, however, that following the Initial Term, the term of this Agreement
shall be automatically extended for successive terms of one (1) year each (each
a “Renewal Term”), unless either party notifies the other party in writing of
its desire to terminate this Agreement at least sixty (60) days before the end
of the Initial Term or a Renewal Term then in effect (collectively, the
“Employment Term”).  




2.

Employment.  Throughout the Employment Term, Employee shall serve as President &
Chief Executive Officer of the Company and shall diligently perform all such
services, acts and things as are customarily done and performed by individuals
holding such offices of companies in similar businesses and in similar size to
the Company, together with such other duties as may reasonably be requested from
time to time by the Board of Directors of the Company or its designee (the
“Board”).  Employee shall periodically and regularly report to the Board.




3.

Compensation.  During the Employment Term, the Company shall pay or provide, as
the case may be, to Employee the compensation and other benefits and rights set
forth in Sections 4, 5 and 6 of this Agreement.




4.

(a)

Base Salary; Bonus.  As compensation for the services to be performed under this
Agreement, the Company shall pay to Employee during the Initial Term and
subsequent Renewal Terms, an annual “Base Salary”, payable in accordance with
Company’s usual pay practices (and in any event no less frequently than
monthly), of two hundred-forty thousand dollars ($240,000.00) in annual “Base
Salary”. Notwithstanding the foregoing, pending receipt of a minimum eighty-five
percent (85%) of the monies from a $2 million convertible loan agreement
executed on December 2, 2011 or any other sources of an equal amount that have
been deposited to the Company account,  five-thousand dollars ($5,000.00) shall
be deferred until such funds are on hand, and then shall be paid to Employee
 over the same period of time in which it was deferred and, at the same time,
the fully monthly Base Salary payment shall also begin at $20,000 per month  In
addition to his Base Salary, Employee shall be entitled to performance
incentives as follows:




(b)

Revenue Contracts/ Reduced Salary.

The Employee is to receive a cash bonus representing two percent (2%) of Company
gross revenue (the “Cash Bonus”), when collected by the Company, resulting from
contracts or arrangements (collectively, the “Revenue Contracts”) initiated,
developed and closed during Employee’s employment with the Company or after as
provided below. Such Cash Bonus shall be reduced by the amount of Base Salary
due within the month in which revenue is earned by the Company from such Revenue
Contracts.  Such Cash Bonus shall continue for a period of up to five (5) years
during Employee’s employment with the Company or up to three (3) years after the
termination of employment (unless termination is pursuant to paragraph 8(b) For
Cause), whichever is later.  




(c)   

Payments to Great Northern & Reserve Partners.  The Company agrees to provide
Great Northern & Reserve Partners, LLC (“GNRP”)  the following compensation in
full and complete satisfaction of all amounts owing to GNRP and the Employee
prior to the date hereof (which compensation shall be subject to verification of
billing records within 14 days by the Company Chief Financial Officer):





--------------------------------------------------------------------------------




i.  

Cash Payment.  The Company acknowledges its obligation under its agreement with
GNRP to pay the amount of $82,500.   While this obligation remains always due
until paid, the Company agrees to pay it upon receiving at least $1.5 million in
cash from any source within the 12 months from the date of this Agreement.




ii.

Payment in Shares.   The Company shall issue that number of shares of Company
common stock to GNRP (or its designee) within sixty (60) days of the date of
this Agreement equal in value to $277,064, based on the market price or 10-day
trailing average, whichever is higher, on the execution date of this Agreement.




Subject to the execution of this employment agreement, the parties shall cause
the prior consulting contract dated October 19, 2009 between the Company and
GNRP, which is an entity controlled by the Employee, to be terminated.




d.

Other Performance Based Compensation.    In addition, the following additional
compensation and incentives are offered to Employee (collectively, “Warrant
Compensation”):




i. Upon the attainment of two subsequent Benchmark Events (as defined below),
the Company agrees to issue two warrants to Employee for 500,000 shares each,
exercisable at $.25 per share.  The first warrant of 500,000 shares shall be
issued upon identification of any bioactive agents and submission of a patent
application by the Company with respect thereto (a “Benchmark Event”), with
which Employee shall assist the Company.




The second warrant for 500,000 shares shall be issued to Employee or his
designate with an exercise price of $.25 per share upon the Company entering
into a significant agreement and receiving at least $500,000 in payments from
the contracting party pursuant to and during term of such agreement (a
“Benchmark Event”). If this Agreement is terminated by the Company pursuant to
8(a) or (c) below after the date such agreement is entered into by the Company
and prior to receipt of the minimum $500,000 in payments, Employee shall
nevertheless be entitled to receive the warrant for 500,000 shares promptly
following the Company’s receipt of the minimum $500,000 in payments.         




ii. A warrant for one million (1,000,000) shares at an exercise price of
twenty-five cents ($.25) per share if the Company enters into a co-development
partnership with a contract research organization to develop medicinal or
pharmaceutical applications of any type within the balance of the Initial Term
of the Employment Agreement or any subsequent Renewal Term that follows. The
co-development partnership must exceed $2 million in actual cash or
payment-in-kind outlay on the part of the co-development partner.  The warrant
shares are still vested and eligible for exercise if the partnership or
agreement begins or is initiated in any form within the term of the existing
covenants. The warrant shares would also vest and remain eligible for exercise
if the contract research firm, an intermediary, its venture fund or other
investment firm instead acquired the Company.  




iii. A warrant for one million (1,000,000) shares at an exercise price of
twenty-five cents ($.25) per share if the Company enters into a nutraceutical or
dietary supplement co-development partnership, remarketing or production
arrangement within the balance of the Initial Term of the Employment Agreement
or any subsequent Renewal Term that follows. The co-development, production or
remarketing arrangement must exceed $2 million in actual cash or payment-in-kind
outlay by the partner or client. The warrant shares are still vested and
eligible for exercise if the partnership or agreement that begins or is
initiated in any form within the term of the existing covenants. The warrant
shares would also vest and remain eligible for exercise if the partner company,
intermediary or an investment firm instead acquired the Company.




iv. A warrant for one million (1,000,000) shares at an exercise price of
twenty-five cents ($.25) per share if the Company enters into a pharmaceutical
development arrangement with a pharmaceutical company or a recognized
pharmaceutical intermediary company such as a pharma venture fund or lead
compound licensing entity owned or controlled by a pharma, foundation, contract
research organization or investment consortium. The warrant shares are still
vested and eligible for exercise if the partnership or agreement  that begins or
is initiated in any form within the term of the existing covenants. The warrant
shares would also vest and remain eligible if the pharmaceutical company, an
intermediary or investment firm instead acquired the Company.




5.

Expenses.  The Company shall reimburse Employee for all necessary and reasonable
business expenses incurred by him in the performance of his duties under this
Agreement, upon presentation of expense accounts and appropriate documentation
in accordance with the Company’s standard policies, as they may be amended from
time to time.  




6.

Benefits.  Employee, at his election, may participate, during the Employment
Term, in all retirement plans, savings plans, health or medical plans and any
other benefit plans of the Company generally available from time to time to
other management employees of the Company and for which Employee qualifies under
the terms of the plans.  





2




--------------------------------------------------------------------------------




7.

Services.  Employee shall perform his duties under this Agreement faithfully,
diligently and to the best of his ability.  He shall serve subject to the
policies and instruction of the Board, and shall devote all of his business
time, attention, energies and loyalty to the Company. The expenditure of
reasonable amounts of time by Employee for personal, charitable, professional or
other business activities, such as an outside director position, shall not be
deemed a breach of this Agreement, provided that such activities do not
interfere with the services required to be rendered by Employee under this
Agreement and are not contrary to the interests of the Company.  On reasonable
notice, Employee shall make himself available to perform his duties under this
Agreement at such times and at such places as the Company reasonably deems
necessary, proper, convenient or desirable.




8.

Termination.




(a)

Death or Disability.  Employee's employment under this Agreement shall terminate
automatically upon the Employee’s death or if Employee becomes Disabled.  For
purposes of this Agreement, Employee shall be deemed to be “Disabled” if
Employee becomes unable to perform the essential functions and responsibilities
of his position with reasonable accommodation, as required under the Americans
with Disabilities Act, as the same has and may be amended (the “ADA”), by virtue
of physical or mental disability, as defined under the ADA.  




(b)

“For Cause”.  During the Employment Term, the Company may immediately terminate
this Agreement for “Cause”.  For purposes of this Agreement, “Cause” shall mean,
in each case as determined by the Board:




(i)

Employee’s conviction of a felony or other crime involving moral turpitude (but
not automobile related matters);




(ii)

Employee’s commission of any act or omission involving dishonesty, fraud,
embezzlement, theft, substance abuse or sexual misconduct with respect to the
Company, any subsidiary of the Company or any of their respective employees,
vendors, suppliers or customers, the specific nature of which shall be set forth
in a written notice by the Company to Employee;




(iii)

Employee’s substantial and continued neglect of or failure to perform his
duties, or failure to follow a “reasonable directive of the Board,” which after
written notice from the Board of such neglect or failure, has not been cured
within ten (10) days after he receives such notice.  For purposes of this
Agreement, “reasonable directive of the Board,” shall mean a directive that is
applied equitably among the management employees of the Company;




(iv)

Employee’s gross negligence or willful misconduct in the performance of his
duties; or




(v)

Employee’s misappropriation of funds or assets of the Company or any subsidiary
of the Company.




(c)

No Cause.  During the Employment Term, either the Company or the Employee may
voluntarily terminate this Agreement upon thirty (30) days advance written
notice to the other party for any reason or no reason whatsoever.




(d)

Upon the termination of this Agreement for any reason, Employee shall be
entitled to, and the Company shall pay Employee, any accrued and unpaid Base
Salary covering the period of employment prior to the effective date of
termination, and other performance incentives earned, as specified in 8 (e)
below.




(e)

Upon the termination of this Agreement by the Company for the reasons specified
in 8(c), Employee shall also be entitled to the following:  




(i)

If such termination under 8(c) occurs during the initial six (6) month period
after execution of this Agreement, then Employee shall be entitled to six (6)
months severance pay equal to his Base Salary.  Otherwise, such severance pay
shall be equal to three (3) months plus one week’s salary for each year of
service (inclusive, as of the date of this Agreement, of two and one-half years
already provided by Employee as consultant).

 

(ii)     All cash bonuses of 2% of gross sales and Bonus Shares earned from
Revenue Contracts initiated in any form during Employee’s employment with the
Company or within twenty four (24) months after the termination of his
employment pursuant to Section 8(c).

   





3




--------------------------------------------------------------------------------




(iii)

Employee shall be entitled to the Warrant Compensation in the event that any
event triggering the right to any such Warrant Compensation occurs during or
within twenty four months after the effective date of termination of Employee’s
employment with the Company, as provided in applicable provision in 4.d. above.
 In addition, if Employee is terminated under 8(c) above within the initial
twelve month period after the effective date of this Agreement then a warrant
for one million (1,000,000) shares at an exercise price of twenty-five cents
($.25) per share will be awarded to Employee.




9.

Restrictive Covenant.  




(a)

The Company and Employee acknowledge and agree that for Employee to compete with
the Company during the Employment Term and for a limited time after the end of
the Employment Term would be contrary to the purposes for which the parties
entered into this Agreement.  In order to induce the Company to enter into this
Agreement, Employee covenants, warrants and agrees, for the benefit of the
Company, and its respective current and future subsidiaries, Affiliates,
successors and assigns (collectively, the “Protected Parties”), that, without
first obtaining the express written consent of the Company, Employee, for
himself or for any other Person, either as a principal, agent, employee,
contractor, director, officer or in any other capacity, shall not, either
directly or indirectly:




(i)

for a period of two (2) years from the termination of Employee’s employment with
the Company (the “Covenant Period”), be employed by, engage in or carry on any
business or undertaking which competes with the Protected Parties in the
Business, or those aspects of the Business involved in the specific area of
cholesterol regulation and anti-inflammatory agents unique to the Company and
protected by its patents or patent applications, in the State of Michigan and in
any other State in which the Protected Parties conduct the Business or take
active steps to conduct the Business during the Employment Term (the “Area of
Non-Competition”);




(ii)

during the Covenant Period, have any interest in, assist in any manner or in any
capacity, make any loan to, or be associated with (whether as a shareholder,
partner, member, associate, owner, employee, independent contractor, consultant,
agent or otherwise) any Person which is deemed to be engaged in the specific
aspects of the Business as they relate to cholesterol regulation and
anti-inflammatory agents unique to the Company and protected by its patents or
patent applications, in each case as then currently conducted, anywhere within
the Area of Non-Competition; provided, however, that Employee may invest in any
publicly-held entity engaged in the Business if his aggregate investment does
not exceed 1% in value of the issued and outstanding voting securities of such
entity;




(iii)

during the Covenant Period, request or advise any customer or supplier of any
Protected Party to terminate its relationship with any Protected Party, or
request or advise any person to refrain from becoming a customer or supplier of
any Protected Party; or




(iv)

during the Covenant Period, solicit, induce or attempt to induce any employee or
independent contractor of any Protected Party to (A) leave the employment of or
terminate his, her or its contractual relationship with such Protected Party, or
(B) enter into an employment or a contractual relationship with Employee or any
Person in which Employee has any interest whatsoever.




(v).  during the Covenant Period, the Employee may be free to conduct the
affairs of Great Northern & Reserve Partners, LLC, a privately held consulting
and investment firm wholly owned and controlled by the Employee, and to serve on
boards of other companies when such opportunities are offered.





4




--------------------------------------------------------------------------------




(b)

The parties intend that the covenants set forth in Section 9 above shall be
deemed to be a series of separate covenants, one for each and every political
subdivision of each state, province and county in the Area of Non-Competition.
 Employee acknowledges and agrees that the covenants set forth in Section 9
above are reasonable and valid in geographical and temporal scope and in all
other respects.  If any court determines that any covenant set forth in Section
9 above, or any portion of any such covenant, is invalid or unenforceable, the
remainder of the covenants set forth in Section 9 above shall not be affected
and shall be given full force and effect, without regard to the invalid covenant
or the invalid portion.  If any court determines that any covenant set forth in
Section 9 above, or any portion of any such covenant, is unenforceable because
of its duration or geographic scope, such court shall have the power to reduce
such duration or scope, as the case may be, and enforce such covenant or portion
in such reduced form.  The parties intend to and hereby confer jurisdiction to
enforce the covenants set forth in Section 9 above upon the courts of any
jurisdiction in which Employee is alleged to have committed an act in violation
of any of the covenants contained here. If the courts of any one or more of such
jurisdictions hold the covenants set forth in Section 9 above, or any portion of
such covenants, unenforceable by reason of the breadth of such scope or
otherwise, it is the intention of the parties that such determination not bar or
in any way affect the right of the Company to the relief provided above in the
courts of any other jurisdiction within the geographical scope of such covenants
as to breaches of such covenants in such other respective jurisdictions.




(c)

In the event of a breach or attempted breach of any of the covenants set forth
in this Section 9, Section 10 or Section 11 below, in addition to any and all
legal and equitable remedies immediately available, such covenants may be
enforced by a temporary and/or permanent injunction to secure the specific
performance of such covenants, and to prevent a breach or contemplated breach of
such covenants, without the need to post any bond or other security of any kind.
 Employee acknowledges and agrees that the remedy at law for a breach or
threatened breach of any of the covenants set forth in this Section 9, Section
10 or Section 11 below, would be inadequate.  Employee acknowledges and agrees
that the remedies provided for in this Agreement are cumulative and are intended
to be and are in addition to any other remedies available to the Company, either
at law or in equity.  In addition, Employee agrees that, in the event of a
breach of the covenants set forth in this Section 9, Section 10 or Section 11
below, by Employee, he shall be liable, and shall reimburse the Company, for all
fees, costs and expenses (including reasonable attorneys’ fees and other
professional fees) arising out of or in any way related to the enforcement of
this Covenant. The Company agrees that in the event of a dispute or breach in
which the Employee prevails, the Company shall be liable, and shall reimburse
the Employee, for all fees, costs and expenses (including reasonable attorneys’
fees and other professional fees) arising out of or in any way related to the
enforcement of this Covenant.




(d)

The following terms shall have the meanings described below:




(i)

“Affiliate” means, as to any specified Person, any other Person controlling or
controlled by or under common control with such specified Person;




(ii)

“Business” means the business of selling or licensing the specific intellectual
property, products and processes developed and owned by the Company in any
market or application specifically as they relate to cholesterol regulation and
non-steroidal anti-inflammatory agents unique to the Company and protected by
patents or patents in application held by the Company.




(iii)

“Person” means an individual, corporation, partnership, limited liability
company, association, trust, joint venture, unincorporated organization, other
entity or group, or a governmental authority.





5




--------------------------------------------------------------------------------




10.

Intellectual Property Rights.  Employee recognizes that he may, individually or
jointly with others, discover, conceive, make, perfect or develop inventions,
discoveries, new contributions, concepts, ideas, developments, processes,
formulas, methods, compositions, techniques, articles, machines and
improvements, and all original works of authorship and all related know-how,
whether or not patentable, copyrightable or protectable as trade secrets for and
on behalf of the Company pursuant to this Agreement (“Inventions”).  Employee
agrees that all such Inventions are the sole and exclusive property of the
Company.  EMPLOYEE AGREES THAT ANY PARTICIPATION BY HIM IN THE DESIGN,
DISCOVERY, CONCEPTION, PRODUCTION, PERFECTION, DEVELOPMENT OR IMPROVEMENT OF AN
INVENTION IS WORK MADE FOR HIRE, AS DEFINED IN TITLE 17, UNITED STATES CODE, FOR
THE SOLE AND EXCLUSIVE BENEFIT OF THE COMPANY AND EMPLOYEE HEREBY ASSIGNS TO THE
COMPANY ALL OF HIS RIGHTS IN AND TO SUCH INVENTIONS.  Employee shall maintain
adequate and current written records of all Inventions, which shall remain the
property of the Company and be available to the Company at all times.  At the
Company’s request, Employee shall promptly sign and deliver all documents
necessary to vest in the Company all right, title and interest in and to any
Inventions.  If the Company is unable, after reasonable effort, to secure
Employee’s signature on any document needed to vest in the Company all right,
title and interest in and to any Inventions, whether because of Employee’s
physical or mental incapacity or for any other reason whatsoever, Employee
hereby irrevocably designates and appoints the Company and its duly authorized
officers and agents as Employee’s agent and attorney-in-fact, to act for and in
Employee’s behalf and stead to execute and file any such document and to do all
other lawfully permitted acts to further the prosecution and enforcement of
patents, copyrights or similar protections with the same legal force and effect
as if executed by Employee.




11.

Confidentiality.  Employee acknowledges and agrees that he shall treat all
Confidential Information (as defined below) in a confidential manner, not use
any Confidential Information for his own or a third party’s benefit and not
communicate or disclose, orally or in writing, any Confidential Information to
any person, either directly or indirectly, under any circumstances without the
prior written consent of the Company.  Employee further agrees that he shall not
utilize or make available any Confidential Information, either directly or
indirectly, in connection with his solicitation of employment or acceptance of
employment with any third party.  Employee further agrees that he will promptly
return (or destroy if it cannot be returned) to Company all written or other
tangible evidence of any Confidential Information and any memoranda with respect
thereto which are in his possession or under his control upon Company’s request
for the return of such items.  Notwithstanding this Section 11, Employee may
disclose Confidential Information if required (and then only to the extent
required) by applicable law; provided, however, that prior to any such
disclosure, Employee must provide the Company with written notice of such
pending disclosure, sufficiently in advance thereof so as to allow the Company a
reasonable opportunity to contest such required disclosure.




For the purposes of this Agreement, the term “Confidential Information” shall
include all proprietary information related to the Business, including, but not
limited to, processes, ideas, techniques, Inventions, methods, products,
services, research, purchasing, marketing, selling, customers, suppliers or
trade secrets.  All information which Employee has a reasonable basis to believe
to be Confidential Information, or which Employee has a reasonable basis to
believe the Company or any of its Affiliates treat as Confidential Information,
shall be deemed to be Confidential Information.  Notwithstanding the foregoing,
information shall not be deemed to be Confidential Information if it is
generally known and publicly available, without the fault of Employee and
without the violation by any person of a duty of confidentiality or any other
duty owed to any Protected Party.




12.

Notices. All notices, requests, consents and other communications, required or
permitted to be given under this Agreement shall be personally delivered in
writing or shall have been deemed duly given when received after it is posted in
the United States mail, postage prepaid, registered or certified, return receipt
requested addressed as set forth below. In addition, a party may deliver a
notice via another reasonable means that results in the recipient party
receiving actual notice, as conclusively demonstrated by the party giving such
notice.




If to the Company:

Phillip M. Rice II, Chief Financial Officer

Health Enhancement Products, Inc.

c/o Legacy Results

29193 Northwestern HWY Suite 477

Southfield, MI 48034-1006

Cell: 586 665 9000

Fax: 248 869 6006

price@legacy-results.com





6




--------------------------------------------------------------------------------

With a required copy to:

Laith Yaldoo

c/o Financial Transaction Services, Inc.

2804 Orchard Lake Road

Keego Harbor, MI  48320

laith@ftservice.com




If to Employee:

Andrew A Dahl

7 West Square Lake Road

Bloomfield Hills, Michigan USA 48302

Cell: 248 978 3911 Fax: (248) 341-3411

adahl@greatnorthreserve.com




With a required copy to:

Laith Yaldoo

c/o Financial Transaction Services, Inc.

2804 Orchard Lake Road

Keego Harbor, MI  48320

laith@ftservice.com




13.

Miscellaneous.




(a)

The failure of any party to enforce any provision or protections of this
Agreement shall not in any way be construed as a waiver of any such provision or
provisions as to any future violations thereof, nor prevent that party
thereafter from enforcing each and every other provision of this Agreement.  The
rights granted the parties herein are cumulative and the waiver of any single
remedy shall not constitute a waiver of such party's right to assert all other
legal remedies available to it under the circumstances.




(b)

This Agreement has been executed in, and shall be construed and enforced in
accordance with the laws of, the State of Michigan.




(c)

The provisions of this Agreement are severable and if any one or more provisions
may be determined to be illegal or otherwise unenforceable, in whole or in part,
the remaining provisions and any partially unenforceable provision to the extent
enforceable in any jurisdiction nevertheless shall be binding and enforceable.




(d)

This Agreement sets forth the entire understanding and agreement of Employee and
the Company with respect to its subject matter and supersedes all prior
understandings and agreements, whether written or oral, in respect thereof.  No
modification, termination or attempted waiver of this Agreement shall be valid
unless in writing and signed by the party against whom the same is sought to be
enforced.




(e)

The rights and obligations of Company under this Agreement shall inure to the
benefit of, and shall be binding on, Company and its successors and assigns.
This Agreement is personal to Employee and he may not assign his obligations
under this Agreement in any manner whatsoever and any purported assignment shall
be void.  The Company, however, may assign this Covenant in connection with a
sale of all or substantially all of its equity interests or assets.




(f)

The parties acknowledge that each of them has equally participated in the final
wording of this Agreement. Accordingly, the parties agree that this Agreement
shall be construed equally against each party and shall not be more harshly
construed against a party by reason of the fact that a particular party's
counsel may have prepared this Agreement.




(g)

The headings and captions used in this Agreement are for convenience of
reference only and shall not be considered in interpreting this Agreement.




(h)

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, and all of which together shall constitute one and the
same agreement.




(i)

Any payments provided for in this Agreement shall be paid net of any applicable
income tax withholding required under federal, state or local law.




[Signatures to follow on next page]





7




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the day and year first above written.




EMPLOYEE:




/s/ Andrew Dahl               

Andrew A. Dahl










HEALTH ENHANCEMENT PRODUCTS, INC. “COMPANY”










/s/ Philip Rice                   

By: Philip M. Rice, II, CFO











8


